Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 1 of 18

soumERN ma mrc'r "€'F m§§§§az",»\ ll

  

 

L z o l
IN THE UNITED sTATEs DIsTRICT CoURT FEB 2 ) 20193 `
soUTHERN DISTRICT oF MISSISSIPPI ,N_§T 4 1
JACKsoN DIvIsIoN m “R":‘_‘jf;m,;ltf§

 

v g ,¢__ _...,-...A~)_.

KIARA S. PERKINS; RAVAN N. WILSON;
CHELSEA M. THADISON; AND MARY TRUNNER PLAlNTIFFS

vs. CIvlL ACTIoN No. rig lq@\/ /3@ 7/§1 g /M.)

MAK TRANSPORTATION, INC.;

KARAMJEET SINGH, IN HIS OFFlCIAL AND

INDIVIDUAL CAPACITIES; DOE DEFENDANT 1;

DOE DEFENDANT 2; AND DOE DEFENDANTS 3-10 DEFENDANTS

 

PLAINTIFFS’ oRIGINAL CoMPLAINT
(TRIAL BY .rURY REQUESTED)

 

COME NOW Plaintiffs, Kiara S. Perl<ins7 Ravan N. Wilson, Chelsea l\/I. Thadison and
Mary Trunner, (hereinafter collectively referenced as the “Plaintiffs”) by and through
undersigned counsel and pursuant to the laws of the State of Mississippi and the F ederal Rules of
Civil Procedure, and files this Complaint against the Defendants, MAK Transportation, Inc.;
Karamjeet Singh, in his official and individual capacities; Doe Defendant l; Doe Defendant 2
and Doe Defendants 3~10 (collectively referenced hereinafter as “Defendants”). In support
thereof, Plaintiffs Would show unto this Honorable Court the following;

I.
JURISDICTION AND VENUE

l. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332. There is complete diversity of citizenship between Plaintiffs and Defendants and the

amount in controversy exceeds $75,000, exclusive of costs and interest.

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 2 of 18

2. Venue in this Court is proper pursuant to 28 U.S.C. § 1391 inasmuch as a
substantial part of the counts giving rise to this claim occurred in Jackson, Mississippi.
II.

PARTIES

3. Plaintiff, Kiara S. Perkins, is an adult resident citizen of Lincoln County,
Mississippi, who may be contacted by and through her undersigned attorney.

4. Plaintiff, Ravan N. Wilson, is an adult resident citizen of Lincoln County,
Mississippi, Who may be contacted by and through her undersigned attorney.

5. Plaintiff, Chelsea M. Thadison, is an adult resident citizen of Lincoln County,
Mississippi, who may be contacted by and through her undersigned attorney.

6. Plaintiff, Mary Trunner, is an adult resident citizen of Lincoln County,
Mississippi, who may be contacted by and through her undersigned attorney.

7. Defendant, MAK Transportation, lnc. is a foreign corporation which is not
registered to do business Within the State of Mississippi. This Defendant is a Virginian
corporation and is registered with the Virginia Secretary of State’s Ofiice. This Defendant may
be served With process through its registered agent Karamjeet Singh, at 669 Walnut Lane;
Harrisonburg, Virginia 22801.

8. Defendant, Karamjeet Singh, is a foreign resident who, upon information and
belief, resides at 669 Walnut Lane; Harrisonburg, Virginia 22801. Upon information and belief,
this Defendant is a resident citizen of the State of Virginia and may be served where he resides or
is employed.

9. Defendant 1 is the specific individual/entity/agent/corporation Which owned the

truck, in whole or in part, being driven by Karamjeet Singh at the time of the accident giving rise

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 3 of 18

to this Complaint, and whose identity is currently unknown despite good faith investigative
efforts by the undersigned Plaintiffs have performed an investigation ito identify said person
and/or company, but are currently unable to identify said person and/or company without
discovery The actions and/or inactions of Doe Defendant l directly caused and/or contributed
to the injuries sustained the Plaintiffs. Doe Defendant l may be liable for all or part of the acts
or omissions committed, which resulted in the injuries sustained by the Plaintiffs and in whom
Plaintiffs may seek recovery of damages.

10. Doe Defendant 2 is the specific individual/entity/agent/_corporation which owned
the trailer, in whole or in part, being pulled by Defendant, Kararnjeet Singh at the time of the
accident giving rise to this Complaint, and whose identity is currently unknown despite good
faith investigative efforts by the undersigned Plaintiffs have performed an investigation to
identify said person and/or company, but are currently unable to identify said person and/or
company without discovery. The actions and/or inactions of Doe Defendant 2 directly caused
and/or contributed to the injuries sustained by the Plaintiffs. Doe Defendant 2 may be liable for
all or part of the acts or omissions committed Which resulted in the injuries sustained by the
Plaintiffs and in whom Plaintiffs may seek recovery of damages

ll. Doe Defendants 3 is the specific individual/entity/corporation which owned the
load, in whole or in part, being hauled by Kararnj eet Singh at the time of the accident giving rise
to this Complaint, and whose identity is currently unknown despite good faith investigative
efforts by the undersigned. Plaintiffs have performed an investigation to identify said person
and/or company, but are currently unable to identify said person and/or company Without
discovery. The actions and/or inactions of Doe-Defendant 3 directly caused and/or contributed

to the injuries sustained by Plaintiffs. Doe Defendant 3 may be liable for all or part of the acts or

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 4 of 18

omissions committed Which resulted in the injuries sustained by Plaintiffs and in whom
Plaintiffs may seek recovery of damages

12. Doe Defendant 4 is the specific individual/entity/corporation who employed
Karamjeet Singh at the time of the accident giving rise to this Complaint, and Whose identity is
currently unknown despite good faith investigative efforts by the undersigned Plaintiffs have
performed an investigation to identify said person and/or company, but are currently unable to
identify said person and/or company without discovery. The actions and/or inactions of Doe
Defendant 4 directly caused and/or contributed to the injuries sustained by Plaintiffs Doe
Defendant 4 may be liable for all or part of the acts or omissions committed, Which resulted in
the injuries sustained by Plaintiffs and in whom Plaintiffs may seek recovery of damages

13. Doe Defendant 5 is the specific individual/entity/corporation with whom
Karamjeet Singh was in the course and scope of his employment with and/or acted in furtherance
of the interests of and/or was an apparent agent acting within his actual or apparent authority of,
at the time of the accident giving rise to this Complaint, Whose identity is currently unknown
despite good faith investigative efforts by the undersigned Plaintiffs have performed an
investigation to identify said person and/or company, but are currently unable to identify said
person and/or company Without discovery. The actions and/or inactions of Doe Defendant 5
directly caused and/or contributed to the injuries sustained by Karamjeet Singh. Doe Defendant
5 may be liable for all or part of the acts or omissions committed, which resulted in the injuries
sustained by Plaintiffs and in whom Plaintiff may seek recovery of damages

14. Doe Defendants 6-10 are other currently unknown individuals, persons,- corporate
persons or entities who may be liable for all or part of the negligible acts or omissions committed

resulting in the subject accident Which involved and resulted in the injuries sustained by

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 5 of 18

Plaintiffs, and in whom Plaintiffs may seek recovery of damages This civil action arises out of
the negligent acts and omissions of the Defendants that Were committed Whole or in part in
Hinds County, Mississippi.
III.
w

15. On or about December 9, 2018, Plaintiff, Chelsea Thadison, was lawfully
operating (With permission), a vehicle owned by Plaintiff, Mary Trunner. Plaintiff, Thadison
was traveling northeast in the left lane of Interstate 55 in Jackson, Hinds County, Mississippi.

16. At all relevant times, Plaintiff, Chelsea Thadison, was lawfully operating the
vehicle in compliance with the laws of the State of Mississippi.

l7. A true and correct (redacted) copy of the Mississippi Uniform Accident Report
has been attached hereto and incorporated herein by reference only as “Exhibit A.”

18. Defendant Karamjeet Singh Was driving an lS-Wheeler in the right lane of
Interstate 20 When said defendant attempted to merge over and into the left lane of Interstate 55.
Suddenly and without warning, the 18-wheeler operated by Defendant, ‘Karamjeet Singh
Violently struck the rear left side Plaintiffs vehicle. See Exhibit A, pg. 2.

19. Afcer the 18-wheeler operated by Defendant, Karamjeet Singh, violently struck
Plaintiffs vehicle, Plaintiff lost control of the vehicle, spun out of control, and exited the road
into a ditch causing tremendous damage to Plaintiffs and the vehicle. Plaintiffs’ vehicle came to
rest in a ditch/ravine.

20. At all relevant times, the vehicle which Defendant Singh operated was owned by
Defendants, Karamjeet Singh; MAK Transportation, Irrc.; Doe Defendant 1, Doe Defendant 2,

Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5.

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 6 of 18

21. As a result of said accident, Plaintiffs, Chelsea M. Thadison, Ravan N. Wilson,
and Kiara S. Perkins received numerous, severe, permanent, and lasting physical and
psychological injuries to their body as a whole. Plaintiffs are still treating and to this end, the full
extent of their injuries is unknown at this time.

22. Plaintiffs suffered and continue to suffer from, but not limited to, physical pain,
emotional distress, psychological distress, mental anguish, disfigurement, loss of enjoyment of
life, hedonic damages, medical bills, prescription drug costs and other damages more specifically
set forth below and to be proven at trial. Plaintiffs require continued care, treatment and
medication. Furthermore, as the injuries develop, Plaintiffs may suffer from permanent physical
pain, impairment, disfigurement, and loss of past, present and future income.

23. It is undisputed that these Defendants, including Defendant, Karamjeet Singh,
failed to keep his vehicle under a reasonable rate of speed and failed to keep his vehicle under
control, which proximately caused this unfortunate accident.

24. These Defendants did not ensure that the subject 18 wheeler was under proper
conditions, speed and control just prior to the point of impact, and also at the point of impact.

25. Liability cannot be genuinely disputed in this matter, as there exists absolutely no
evidence that Plaintiffs, or anyone else, caused and/or contributed to the subject accident in any
way.

26. As a result of the Defendants’ act(s) and/or omission(s), Plaintiffs have sustained
and will continue to sustain economic as well as non-economic damages

27. Further, upon information and belief, Karamjeet Singh and Doe Defendants 6-10
were the agent, servant and/or employee of either Karamjeet Singh; MAK Transportation, Inc.;

Doe Defendant 1, Doe Defendant 2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5

Case 3:19-cv-00136-TSL-RHW Document 1 Filed 02/20/19 Page 7 of 18

and Were in the course and scope of their employment at all relevant times prior, during and after
the accident in question.

28. As a result, MAK Transportation; Doe Defendant 1, Doe Defendant 2, Doe
Defendant 3, Doe Defendant 4, and/or Doe Defendant 5 are responsible both for Karamjeet
Singh’s actions, inaction, and/or conduct pursuant to the doctrine of respondeat superior as well
as for any negligence of its own.

IV.
CLAIMS FOR RELEIF

NEGLIGENCE AND MOTOR VEHICLE NEGLIGENCE

 

(As to All Defendants)

29. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in its entirety. b
30. At the time and on the occasion in question, Defendants possessed a duty of
ordinary care while operating a commercial motor vehicle in Mississippi, specifically to
maintain a proper lookout and to keep the vehicle under proper control. Further, Defendants
breached their duties and were negligent in failing to do What a reasonable, prudent driver;
owner and/or employer of an 18 wheeler Would have done under these circumstances
31. Defendants were negligent in the following particulars, including but not limited to:
(a) failing to keep proper lookout;
(b) failing to maintain the appropriate speed of the 18 wheeler;
(c) inattention while driving;
(d) causing a motor vehicle accident;
(e) failing to abide by the laws of the State of Mississippi;

(f) driving in a careless and/or reckless manner;

7

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 8 of 18

(g) failing to keep a vehicle under reasonable and proper control;

(h) failing to maintain a reasonably safe speed;

(i) failing to take proper evasive action to avoid striking the vehicle being driven

by Plaintiffs;

(j) colliding With the vehicle being driven by and containing the Plaintiffs; and

(k) other acts of negligence as will be more fully shown at trial.

32. The act(s) and/or omission(s) of the Defendants constitute common law
negligence and negligence per se and were each a proximate cause of the occurrence in
question.

33. Further, the act(s) and/or omission(s) of these Defendants resulted in the
Plaintiffs’ significant injuries, losses and damages

V.

GROSS NEGLIGNECE
(As to All Defendants)

34. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in their entirety.

35. When viewed objectively, the Defendants’ act(s) and/or omission(s) involved an
extreme degree of risk and constituted willful, Wanton and reckless conduct under these
circumstances To this end, Defendants’ act(s) and/or omission(s) constitute gross negligence
under Mississippi law.

36. The act(s) and/or omission(s) of the Defendants constitute gross negligence and
were each a proximate cause of the occurrence in question. l

37. Further, the act(s) and/or omission(s) of these Defendants resulted in Plaintiffs’

significant injuries, losses and damages

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 9 of 18

VI.

NEGLIGENT HIRING. RETENTION. SUPERVISION AND/OR CONTROL
(As to .MAK Transportation, Inc.)

38. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in its entirety.

39. At the time and on the occasion in question, MAK Transportation, Inc.; Doe
Defendant 1, Doe Defendant 2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5
Were negligent in hiring, retaining, supervising and/or controlling their employee(s), servant(s),
and/or agent(s), Karamjeet Singh and Doe Defendants 6-10. Defendants had a duty to exercise
ordinary care in the hiring, supervising and training of its employees, as Well as in placing an
18-Wheeler driver on the road Defendants breached that duty in the following respects, among
others:

(a) failing to adequately inquire into the competence, employment history and
criminal background of employee/agent/servant, Karamjeet Singh and Doe Defendants 6-10; '

(b) failing to adequately train employee/agent/servant, Karamjeet Singh and Doe
Defendants 6-10;

(c) failing to properly supervise employee/agent/servant, Karamjeet Singh and Doe
Defendants 6-10;

(d) failing to comply with industry standards and regulations regarding supervision
of 18 Wheeler drivers;

(e) failing to properly’monitor Karamjeet Singh and Doe Defendants 6-10’s driving
hours and logs;

l (f) failing to require Karamjeet Singh and Doe Defendants 6-10 to maintain logs

and records in compliance with applicable state and federal regulations;

9

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 10 of 18

(g) failing to comply with industry standards and regulations regarding records and
supervision of drivers, and;

(h) other acts of negligent hiring, retention, supervision and control as Will be more
fully shown at trial.

40. The above acts constitute negligence and Were each a proximate cause of the
occurrence in question. Further, the act(s) and/or omission(s) of Defendants proximately '
caused Plaintiffs’ damages

41. Further, the act(s)_ and/or omission(s) of these Defendants resulted in the
Plaintiffs’ significant injuries, losses and damages

VII;

RESPONDEAT SUPERIOR

 

(As to Defendant, .MAK Transportation, Inc.)

42. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in its entirety.

43. Defendants Karamjeet Singh and Doe Defendants 6-10 were in the course and
scope of their employment with MAK Transportation, Inc.; Doe Defendant 1, Doe Defendant
2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5 at all relevant times
immediately subsequent and preceding the accident in question, and therefore, Defendants are
liable for the negligence of its employee(s)/statutory employee(s).

44. Therefore, the act(s) and/or omission(s) of Defendants, Karamjeet Singh and
Doe Defendants 6-10, are the responsibility of Defendants, MAK Transportation, Inc.; Doe
Defendant 1, Doe Defendant 2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5

' and to this end, Defendants, MAK Transportation, lnc.; Doe Defendant 1, Doe Defendant 2,

10

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 11 of 18

Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5 are vicariously liable for any
act(s) and/or omission(s) of Defendants Karamjeet Singh and Doe Defendants 6-10.
45. These act(s) and/or omission(s) proximately caused the injuries and damages
sustained by the Plaintiffs
VIII.
PIERCING THE CORPORA TE VEIL
(As to Defendants, Karamjeet Singh and AMK Transportation, Inc. )

46. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in their entirety.

47. Upon information and belief, Defendant, Karamjeet Singh, is the owner, operator,
over-seer, proprietor, manager and supervisor of Defendant, MAK Transportation, Inc.

48. Upon information and belief, Defendant, MAK Transportation, Inc., Was created
as shell corporations to (i) create revenue for Defendant, Karamjeet Singh; (ii) hold title to the
assets in the corporation’s name; and (iii) stand ready to defend Karamjeet Singh from litigation
such as this, so as to not expose any of his personal assets and/or wealth.

49. Upon information and belief, Defendant, MAK Transportation, Inc., and
Karamjeet Singh have committed fraud, corporate malfeasance and have violated the very
essence of the corporate style and structure which the corporate defendant enjoys

50. Upon information and belief, Defendant, Karamjeet Singh, is nothing more than
an alter ego of Defendants, MAK Transportation, Inc., and therefore, the Court should allow
these Plaintiffs to pierce the corporate veil or corporate structure of the corporation in order to

identify other assets held by Defendant, Karamj eet Singh.

11

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 12 of 18

51. Upon information and belief, Plaintiffs may require medical treatment for the rest
of their natural life. 'To this end, Plaintiffs should be allowed to pierce the corporate veil in an
effort to make Plaintiffs Whole to the extent that money can achieve that purpose.

52. As a result of the act(s) and/or omission(s)of these Defendants, Plaintiffs have
sustained certain economic as well as non-economic damages

IX.
AGENCY

53. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in their entirety.

54. At all relevant times, Karamjeet Singh and Doe Defendants 6-10 were in the
course and scope of j their employment with and acted in furtherance of the interests of
Defendants, MAK Transportation, Inc.; Doe Defendant 1, Doe Defendant 2, Doe Defendant 3,
Doe Defendant 4, and/or Doe Defendant 5, and/or was an apparent agent acting within his
actual or apparent authority of Defendants, MAK Transportation, lnc.; Doe Defendant 1, Doe
Defendant 2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5; consequently,
Defendants are liable for the negligence of its employee(s)/ statutory employee(s)/agent(s).'

X.
_VLCMQ_._USLIANL.IT_Y
(As to Defendants, Karamjeet Singh and M4K Transportation, Inc.)
55. Plaintiffs re-allege and incorporate herein the foregoing allegations of this

Complaint as if set forth herein in their entirety.

12

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 13 of 18

56. At all relevant times, Defendants Karamjeet Singh and Doe Defendants 6-10,
were under the supervision, control and authority of MAK Transportation; Doe Defendant 1,.
Doe Defendant 2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5 .

57. The act(s) and/or omission(s) taken by Defendants Karamjeet Singh and Doe
Defendants 6-10, were While in the course and scope of his employment with Defendants, MAK
Transportation, Inc.; Doe Defendant 1, Doe Defendant 2, Doe Defendant 3, Doe Defendant 4,
and/or Doe Defendant 5.

58. Therefore, 'Defendants, MAK Transportation, Inc.; Doe Defendant 1, Doe
Defendant 2, Doe Defendant 3, Doe Defendant 4, and/or Doe Defendant 5 are vicariously liable
for the act(s) and/or omission(s) of Defendants Karamjeet Singh and Doe Defendants 6-10.

59. As a result of the act(s) and/or omission(s) of these Defendants, Plaintiffs have
sustained certain economic as Well as non-economic damages

XI.
RMM§IM
60. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in its entirety.

61. The accident at issue is of a kind Which ordinarily does not occur in the absence
of someone's negligence, and the evidence will overwhelmingly show that these Defendants
were negligent

62. The accident at issue was caused by an agency or instrumentality within the
exclusive control of these Defendants

63. The accident as well as the Plaintiffs’ resulting injuries was not due to any

voluntary action on the part of the Plaintiffs, either individually or collectively.

13

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 14 of 18

64. As a result of the act(s) and/or omission(s) of these Defendants, Plaintiffs
sustained economic as well as non-economic losses
XII.
NEGLIGENCE PER SE
65. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in its entirety. n
66. To the extent that one of more of these Defendants, through their act(s) and/or
omission(s) violated a Mississippi statute in the operation of the subject commercial motor
vehicle at issue, and (i) the Plaintiffs Were in the class of persons the statute Was designed to
protect and (ii) the injuries sustained were of a type the statue was designed to prevent, these
Defendants are per se negligent
67. The act(s) and/or omission(s) of these Defendants constitute negligence per se
and were a proximate cause of the occurrence of this accident
68. Further, the act(s) and/or omission(s) of the Defendants results in the Plaintiffs’
significant injuries, losses, economic damages and non-economic damages
XIII.

NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

69. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in their entirety.

70. These Defendants were negligent in the following particulars, including but not
limited to:

(a) failing to keep proper lookout;

(b) failing to maintain the appropriate speed of their vehicle;

14

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 15 of 18

(c) inattention while driving;

(d) failing to abide by the laws of the State of Mississippi;

(e) driving in a careless and/or reckless manner;

(f) failing to maintain control of the vehicle;

(g) failing to take evasive action to avoid striking the automobile being driven

by Plaintiff; and

(h) other acts of negligence as Will be more fully shown at trial.

_71. Based upon the Defendants’ negligent act(s) and/or omission(s), Plaintiffs have
sustained severe, permanent emotional distress Which impacts their daily lives Further, based
on the significant impact coupled with the resulting wreckage and injuries to his body,
Plaintiffs, were severely and permanently impacted by the subject collision.

72. As a result of their negligence, certain and distinct emotional distress Was
brought about and manifested in the Plaintiffs which has necessitated medical treatment for
Plaintiffs Additionally, Plaintiffs have endured stress relative to Worry, anxiety, concern and
the uncertainty of his future and that of his family.

73. These act(s) and/or omission(s) of the Defendants proximately caused the
occurrence of this accident. Further, the act(s) and/or omission(s) of the Defendants results in
the Plaintiffs’ significant injuries, losses, economic damages and non-economic damages

XIV.

DAMAGES

74. As a direct and proximate result of the conduct of all Defendants, Plaintiffs have

suffered and will continue to suffer damages in an amount in excess of the minimum

15

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 16 of 18

jurisdictional limits of the Court as set forth herein, directly attributable to the occurrence made
the basis of this lawsuit and directly attributable to the injuries and the harm he has sustained

75. Plaintiffs request an award of all kinds of economic, non-economic, actual,
compensatory, incidental and consequential damages available to them under the law.

76. Plaintiffs have suffered out-of-pocket expenses which include costs of court and
other expenses Accordingly, Plaintiffs see all general, special, incidental and consequential
damages as shall be proven at the time of trial, including exemplary, enhanced and trebled
damages Plaintiffs seek pre-judgment interest at a rate commensurate with the actual rate of
interest in the marketplace or, alternatively, a statutory rate of interest because of the delay in
receiving the damages and also to avoid unjust enrichment to Defendants Plaintiffs also seek
post-judgment interest at the maximum rate allowed by law.

77. The amount of total damages suffered by each Plaintiff is significant and
continuing in nature.

XV.

M_IMMAT§

78. Plaintiffs re-allege and incorporate herein the foregoing allegations of this
Complaint as if set forth herein in their entirety.

79. Pursuant to Miss. Code Ann. § 11-1-65, inasmuch as the conduct of these
Defendants, constitutes a willful, wanton, egregious and reckless disregard for the rights and
safety of the Plaintiffs, an award of punitive damages is appropriate and necessary under these

facts

16

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 17 of 18

XVI.
RIGHT TO AMEND PURSUANT TO FRCP 15
80. Pursuant to Rules 15 of the F ederal Rules of Civil Procedure, Plaintiffs reserve
the right to name additional defendants should later facts establish that others are liable herein.
XVII.
JURY TRIAL DEMANDED
81. Plaintiffs demand a jury trial.
XVIfI.
PRAYER FOR RELIEF
82. For these reasons, Plaintiffs ask for judgment against all Defendants for the
following:

(a) All kinds of economic and non-economic damages, including compensation for
all injuries complained of herein, including but not limited to property
damages past, present and future emotional pain and suffering, mental distress,
related medical bills, current medical expenses, past medical expenses, future
medical expenses, loss of earning capacity, past and future loss of enjoyment
and quality of life, severe mental pain, anguish, suffering, dismemberment, _
disfigurement, inconvenience, worry, emotional distress, loss of society and
companionship, physical impairment, hedonic damages and others;

(b) Punitive damages against all Defendants in an amount sufficient to punish said

l Defendants for their egregious conduct and to deter Defendants and others
similarly situated from engaging in such conduct in the future;

(c) Reasonable attorneys’ fees;:

17

Case 3:19-cV-00136-TSL-RHW Document 1 Filed 02/20/19 Page 18 of 18

(d) Court costs and fees;
(e) Pre-judgment interest at the maximum legal rate for all damages suffered;
(f) Post-judgment interest at the maximum legal rate for all damage suffered; and
(g) For such other and further relief, at law or in equity, to which Plaintiffs may
show themselves justly entitled
WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon final trial
hereof they be entitled to take, have and recover, of and from said Defendants the above
damages, including actual, compensatory, economic, non-economic, exemplary, pre-judgment
interest, post-judgment interest, costs of Court, and for such other and further relief to which he
may show himself to be justly entitled
This the §§ day of February, 2019.
Respectfully submitted,
KIARA S. PERKINS; RAVAN N. WILSON;

CHELSEA M. THADISON; and MARY
TRUNNER Plaintiffs

By NOMW .>L Mj4

Warren L. Martin, Jr.

 

Of Counsel:

Warren L. Martin, Jr., MSB # 101528
Robert E. Thompson, II, MSB # 105731
WARREN L. MARTIN, JR., P.A.
351 Edgewood Terrace Dr.

Jackson, Mississippi 39206

Post Office Box 1870

Jackson, Mississippi 3921 5

Phone: (769) 257-6052

Fax: (769) 257-6596

Cell: (601) 918-8590

Email: attywarrenmartin@gmail.com

18

